                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   U NITED S TATES OF A MERICA ,                 CRIMINAL ACTION NO.
         v.                                      1:05-CR-00278-SCJ-AJB

   S TEWART L. M ANLEY ,
      DEFENDANT.

                       Government’s Response to Manley’s
                       Motion for Compassionate Release

   The United States respectfully requests that the Court deny Manley’s motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) for two independent

reasons. First, Manley would pose a danger to the community if released. Second,

cutting his sentence in half would not serve the § 3553(a) factors in light of his

decades-long history of sexually abusing children.

                                    Background

   In January 2006, Stewart Manley (a/k/a Stuart Manley) pleaded guilty to one

count of using an interstate facility to entice a juvenile to engage in sexual

activity, in violation of 18 U.S.C. § 2422(b); one count of interstate transportation
of child pornography, in violation of 18 U.S.C. § 2252A(a)(1)(A); and one count of

interstate distribution of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2)(A). (Doc. 54). The district court sentenced him to 360 months’
imprisonment, and the Eleventh Circuit affirmed. United States v. Manley, 231 F.

App’x 870 (11th Cir. 2007). The government possessed evidence showing the

following facts.
   On May 6, 2005, Manley contacted an undercover FBI agent in an online chat
room. Id. at 871. The agent posed as a 33-year-old woman with a 12-year-old

daughter. Id. Over the next two weeks, Manley sent a series of explicit messages

to the agent describing his interest in engaging in sexual activity with her and
with the young girl. Id. He also sent numerous images of child pornography

including some of his own son, who was 11 at the time. See id. at 871 & n.1.

   On May 19, 2005, Manley began driving from his home in Texas to Roswell,
Georgia. (PSR at 8). The next day, agents located his vehicle in the parking lot of

a Marriot hotel in Roswell, and later that morning, the FBI arrested Manley at the

restaurant where he arranged with the “mother” to meet. (Id.) A search of

Manley’s vehicle and hotel room revealed thumb drives, a laptop, and sexual

paraphernalia. (Id. at 9). The electronic equipment contained a total of 401 images

of child pornography (with 150 of those images consisting of two video clips).
(Id. at 10). In particular, the laptop contained 31 child pornography images of

Manley’s son, Stephen, and one of those images depicted Manley sexually

abusing his son. (Id.)

   Stephen testified at the sentencing hearing on June 23, 2006, and the district

court credited his testimony. (Tr. 79:13-15). 1 Stephen stated that Manley had been

abusing him sexually since he was four or five years old. (Tr. 56:16-60:18). He

remembered approximately 20 instances of sexual contact with his father, and he

knew that Manley had posted graphic pictures of him on the internet. (Tr. 59:16-


   1The version of the transcript available online (Doc. 64) contains only the first
page. The government believes it has located an accurate transcript (attached as
Exhibit 1), and all “Tr.” citations are to this version.


                                         2
18). As a result of his father’s conduct, Stephen was taking antidepressants and
“[did not] like being by [him]self.” (Tr. 63:12-64:3). He testified that he “strongly

hate[d]” his father and thought Manley “should get life in prison without

possibility of parole.” (Tr. 64:2-14). Stephen also submitted a statement to the
probation officer that he was “angry and depressed” and “hav[ing] trouble

coping with the sexual abuse.” (PSR at 20).

   Manley’s older daughter, Tammy, also submitted a statement explaining that
she had “struggled to overcome the physical, sexual and mental abuse” by her

father “for [her] entire life.” (PSR at 21). She also described him as a

“manipulative monster” with a “sick twisted mindset.” (Id.) Tammy explained

that the damages he caused “are irreparable and will last a lifetime” and believed

that “[a]nything less than life in prison would be a gross injustice.” (Id.)

   At the sentencing hearing, the district court remarked that Manley had a
predisposition to certain urges that did not appear to diminish with the passage

of time. (Tr. 77:4-15). (Manley was 64 at the time of sentencing.) The court stated,

therefore, that “incapacitation drives the sentence,” and that “Manley can’t be

allowed out under conditions that he might present a threat to children.” (Tr.

77:21-24). The court also took into account that the victims of Manley’s abuse, his

own children, sought retribution. (Tr. 77:16-20).
   The district judge recognized that the Sentencing Guidelines recommended a

term of life and reasoned that “[a]s a practical matter, any substantial sentence

will amount to a life sentence for the defendant.” (Tr. 78:9-11). But the judge felt
that the government’s recommendation of 840 months (the statutory maximum)

“is the sort of excess which looks more like grandstanding than anything else.”


                                          3
(Tr. 78:17-18). Accordingly, the court sentenced Manley to 360 months’
imprisonment followed by 10 years of supervised release. (Tr. 78:19-25). He

reasoned that this outcome achieves “the equivalent of a life sentence, which is

what the guidelines call for, without appearing to grandstand.” (Tr. 79:1-4).
   Manley is currently incarcerated at the Federal Medical Center in Devens,

Massachusetts. His scheduled release date is July 9, 2031.

https://www.bop.gov/inmateloc/ (Registration Number 57026-019) (last visited
April 15, 2020).

                                     Discussion

   Under 18 U.S.C. § 3582(c)(1)(A)(i), the district court “may reduce the term of

imprisonment . . . , after considering the factors set forth in section 3553(a) to the

extent that they are applicable, if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Pursuant to

statutory authority, the Sentencing Commission issued a policy statement at

§ 1B1.13 to govern compassionate release. That statement requires additionally
that the court find “the defendant is not a danger to the safety of any other

person or to the community.” U.S.S.G. § 1B1.13(2).

   Even if the defendant establishes “extraordinary and compelling reasons,”
§ 3582 leaves it to the district court’s discretion whether to reduce the sentence.

The court must consider the § 3553(a) factors to determine if any reduction

would be appropriate. See, e.g., United States v. Chambliss, 948 F.3d 691, 694 (5th

Cir. 2020).



                                           4
   The Court should deny Manley’s motion for compassionate release for two
reasons. First, he remains a danger to the safety of others and the community.

Second, the § 3553(a) factors do not support reducing his sentence.

   A. If released, Manley would pose a danger to the community.
   As noted above, to be eligible for compassionate release, the defendant must

not present “a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The relevant factors for this
determination include “the nature and circumstances of the offense,” “the history

and characteristics of the person,” and “the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.” 18

U.S.C. § 3142(g).

   Even though Manley has declined physically over the past 15 years, he still

poses a threat to the community that warrants denying his motion. As the
sentencing court noted, Manley has a “predisposition” toward child sex abuse

that did not diminish with the passage of time. (Tr. 77:4-15.) While Manley

claims he is now too frail to “coerce anyone into any act,” Mot. at 3, his medical

records attached to the motion do not prove he is incapable of child abuse. In the

December 17, 2019 report, the most recent one included, Manley’s healthcare

provider noted that Manley was “not currently in acute distress” and “denie[d]
any medical needs.” (Doc. 79-1-4). The records do not establish that he can never

constitute a threat, particularly against young children.

   Moreover, Manley was convicted of interstate transportation and distribution
of child pornography. Anyone who can use a computer can commit similar

offenses. The possibility that Manley could again trade child pornography with


                                         5
others online constitutes a serious threat against the safety of children depicted
in such materials. See, e.g., United States v. Julian, 242 F.3d 1245, 1247 (10th Cir.

2001) (“Pornography poses an even greater threat to the child victim than does

sexual abuse or prostitution. Because the child’s actions are reduced to a
recording, the pornography may haunt him in future years, long after the

original misdeed took place.”) (quoting New York v. Ferber, 458 U.S. 747, 758–60

nn. 9–10 (1982)); United States v. Ensley, No. 1:12-MJ-1460-LTW, 2012 WL 5463899,
at *4 (N.D. Ga. Nov. 8, 2012) (ordering detention because the defendant’s release

“poses a significant risk of the further exploitation of the children and adults he

is accused of videotaping based on the potential distribution of the images”).

   B. The § 3553(a) factors do not support shortening Manley’s sentence by

      half.

   Even where a defendant shows extraordinary and compelling reasons for his
release, and that he poses no danger, a district court must still deny the motion if

the § 3553(a) factors do not support reducing the sentence. See, e.g., United States

v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019) (denying compassionate

release based on the § 3553(a) factors despite finding first two criteria met);

United States v. Webster, No. 3:91CR138 (DJN), 2020 WL 618828, at *5 (E.D. Va.

Feb. 10, 2020) (same). The Fifth Circuit recently affirmed a district court’s denial
of compassionate release even though the defendant had satisfied the first two

criteria. United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

   Here, the applicable § 3553(a) factors include:
1. the nature and circumstances of the offense and the history and characteristics

of the defendant;


                                            6
2. the need for the sentence imposed –
   a. to reflect the seriousness of the offense, to promote respect for the law, and

   to provide just punishment for the offense;

   b. to afford adequate deterrence to criminal conduct;
   c. to protect the public from further crimes of the defendant; and

   d. to provide the defendant with needed educational or vocational training,

   medical care, or other correctional treatment in the most effective manner;
3. the kinds of sentences available;

4. the kinds of sentences and the sentencing range established for the applicable

offense category.

See 18 U.S.C. § 3553(a). In this case, “[t]he applicable factors weigh strongly

against granting Defendant’s motion.” Webster, 2020 WL 618828, at *6.

   First, Manley was convicted of serious crimes: using a facility of interstate
commerce to entice a child to engage in sexual acts, as well as interstate

transportation and distribution of child pornography (including images of

Manley sexually abusing his son). Testimony at the sentencing hearing

established that Manley had abused his son many times. And the PSR recounted

the sexual abuse he committed against his daughter decades earlier. That

behavior is consistent with his plan to abuse a 12-year-old girl in Georgia. The
district court found that Manley had a disposition to child sex abuse that

remained active despite his advancing age. Hence, the “nature and

circumstances of the offense” and Manley’s “history and characteristics” weigh
heavily against him.




                                          7
   Second, reducing Manley’s sentence “would not reflect the seriousness of the
offense or provide just punishment.” Id. at *7. The district court, in sentencing

Manley to 30 years’ imprisonment, had intended to impose “the equivalent of a

life sentence, which is what the guidelines call for.” (Tr. 79:1-4). Both of Manley’s
children, whom he abused sexually, asked for a life sentence without the

possibility of parole. Manley has served only about 15 of the 30 years thus far.

The sentencing judge would never have imposed so short a sentence for the
serious sexual offenses Manley committed (and intended to commit) against

young children. It would be unjust to shorten his sentence by half now.

   Third, as discussed in the previous section, maintaining the sentence is

necessary to “protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(C). The sentencing court noted that “incapacitation” was a primary

consideration in selecting a 30-year term. It stressed that “Manley can’t be
allowed out under conditions that he might present a threat to children.” (Tr.

77:21-24).

   Finally, maintaining the sentence imposed will provide Manley with

necessary medical care. As Manley admits, the Bureau of Prisons has

redesignated him to FMC Devens. See Mot. at 3;

https://www.bop.gov/inmateloc/ (Registration Number 57026-019) (last visited
April 15, 2020). That institution contains the Bureau of Prison’s first “Memory

Disorder Unit,” which is “specifically geared toward housing and treating

inmates suffering from dementia.” https://www.prnewswire.com/news-
releases/first-of-its-kind-memory-disorder-prison-unit-federal-inmates-certified-

as-certified-nursing-assistants-federal-correctional-staff-certified-with-


                                          8
specialized-certification-300964099.html. The FMC Devens staff is specially
trained and certified to work with those inmates. Moreover, FMC Devens

employs a “nursing home model,” but in a secure environment. Id. “Since

nursing homes are not equipped to handle violent offenders, placement of these
inmates in a nursing home is not an option.” Id.

   Thus, Manley is being provided medical care effectively within the prison

system. His quality of life while residing at FMC Devens will not differ
substantially from the relief he proposes: that the Court appoint a “public

defender . . . to obtain Medicare, Medicaid, Social Security, and other support . . .

and to secure him a place at a long-term care facility.” Mot. at 4. The staff at FMC

Devens will continue to provide him with treatment for his dementia and other

medical needs.

   In short, the § 3553(a) factors (particularly the seriousness of the underlying
offense and Manley’s history of abusing children) weigh heavily against

shortening his sentence. Moreover, he is already receiving medical treatment for

his dementia at the best BOP facility for handling inmates with his condition.

                                    Conclusion

   Manley is not eligible for compassionate release because he would pose a

danger to the community. Even if he does qualify, the § 3553(a) factors indicate

that this Court should not reduce his sentence. The United States respectfully

requests that the Court deny Manley’s motion for compassionate release.




                                          9
     Respectfully submitted,

     BYUNG J. PAK
     United States Attorney


     /s/ MICHAEL S. QIN
     Assistant United States Attorney
     Provisionally admitted pursuant
     to Local Rule 83.1

     600 U.S. Courthouse
     75 Ted Turner Drive SW
     Atlanta, GA 30303
     (404) 581-6000; fax (404) 581-6181




10
              CERTIFICATE OF COMPLIANCE AND SERVICE

   I certify that this document was prepared using Book Antiqua 13 point font,

and that I have caused a copy of the foregoing to be electronically filed with the

Clerk of Court using the CM/ECF system. Additionally, a copy of this document

has been mailed to the following address:

   Stuart Manley
   Register #57026-019
   FMC Devens
   Federal Medical Center
   P.O. Box 879
   Ayer, MA 01432


   This 15th day of April, 2020.




                                               /s/ MICHAEL S. QIN
                                               Assistant United States Attorney




                                       11
